UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6039


WESLEY DAY,

                     Petitioner - Appellant,

              v.

JUSTIN ANDREWS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-hc-02038-BO)


Submitted: May 31, 2018                                           Decided: July 10, 2018


Before MOTZ, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wesley Day, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wesley Day, a federal prisoner, appeals the district court’s order dismissing

without prejudice his 28 U.S.C. § 2241 (2012) petition for lack of subject matter

jurisdiction. Having reviewed the record, we conclude that the district court lacked

jurisdiction because Day’s attack on his sentence does not fall within the savings clause

of 28 U.S.C. § 2255(e) (2012). Accordingly, although we grant leave to proceed in forma

pauperis, we affirm the judgment of the district court. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2